United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 5, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-11277
                           Summary Calendar



JOHN T. ESPINOZA,

                                     Plaintiff-Appellant,

versus

ARLINGTON NATIONAL BANK,

                                     Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-574-Y
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     John T. Espinoza has filed a motion for leave to proceed in

forma pauperis (“IFP”) on appeal following the district court’s

order dismissing his civil action for failure to comply with a

court order requiring him to file an amended complaint.        By

moving for leave to proceed IFP, Espinoza is challenging the

district court’s certification that IFP should not be granted on

appeal because his appeal is not taken in good faith.       See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-11277
                                 -2-

     Espinoza has not made a meritorious challenge to the

district court’s denial of IFP and has not shown that he will

raise a nonfrivolous issue on appeal.      See 28 U.S.C.

§ 1915(a)(3).   Espinoza’s request for IFP status is DENIED, and

his appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   All of Espinoza’s other outstanding

motions are likewise DENIED.

     Espinoza is also cautioned that any additional frivolous

appeals filed by him will invite the imposition of sanctions.     To

avoid sanctions, Espinoza should review any newly filed appeals

to ensure that they are not frivolous.

     IFP MOTION AND ALL OTHER OUTSTANDING MOTIONS DENIED.     APPEAL

DISMISSED.   SANCTIONS WARNING GIVEN.